PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/779,412
Filing Date: 25 May 2018
Appellant(s): Chang et al.



__________________
Bethany J. Whelan
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/28/21.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/12/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-10, 13-17, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibbs et al, U.S. Patent No. 5,292,582 in view of Morman, U.S. Patent No. 5,114,781.
Gibbs discloses a dry elastic cleaning cloth.  See abstract.  The cloth comprises three layers.  See figure 2.  The cloth is oil absorbing.  See col. 2, lines 30-31.  The cloth comprises outer nonwoven layers bonded to a central elastomeric layer.  The central layer can comprise an elastomeric polymer including thermoplastic elastomers and block copolymers and blends thereof.  See col. 2, line 57 – col. 3, line 2.  Specifically the central layer can comprise styrene isoprene styrene block copolymers, or other thermoplastic elastomers and blends thereof.  See col. 6, lines 8-27.  Note that the styrene functions as a hard block and the isoprene functions as a soft block.  The outer layers can comprise nonwoven polyolefin layers and can be spunbonded, meltblown and/or coform layers.  See col. 3, lines 3 – col. 4, line 60.  (Note that olefin polymer such as polyethylene and polypropylene are inherently lipophilic).  The fibers having a size of about 12-100 microns which would appear to meet the claimed denier.  See col. 4, lines 46-60.  The outer layers can have basis weights of from 10-100 gsm.  The central elastic layer and the outer layers are joined by stretching the elastic layer and joining the outer nonwoven layers to the stretched elastic layer by bonds such as spot bonds and then releasing 
Gibbs differs from the claimed invention because it does not disclose that the central layer is a film.  
However, Morman teaches that elastomeric laminates having outer nonwoven layers can have either a nonwoven or a film as a central layer and can have a basis weight of 5-300 gsm.   See col. 10, lines 15-17.
.

Claims 22-23, 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibbs in view of Morman as set forth above, and further in view of Autran et al, U.S. Patent No. 8,198,200.
Gibbs in view of Morman disclose a laminate as set forth above.
Gibbs in view of Morman does not teach the particulars of claim 22.  
However, Autran et al discloses a plasto-elastic material which comprises a blend of first and second polyolefin wherein the particular properties of a film or nonwoven formed from the composition can be selected and controlled by selecting the proportions of the elastomeric polymer and block copolymers.  See col.7, lines 21 – col. 10, line 49.  Therefore, it would have been obvious to have selected the particular components of polymer and block copolymer, (and thus the proportions of crystalline, amorphous and hard and soft components), in order to provide a composition having the desired properties.  
Therefore, it would have been obvious to one of ordinary skill in the art to have selected the various components of the elastomeric layer of Gibbs as taught by Autran in order to provide an elastomeric layer having the desired mechanical properties.  

18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibbs in view of Morman as applied to claims above, and further in view of Catalfano et al, U.S. Patent Application Publication No. 2005/0160543.  
Catalfano teaches providing microscrubbers, which are micro sized polymer nubs on the outer surface of a nonwoven wipe in order to improve the scrubbing and cleaning abilities.  See paragraph 0034.  
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective date of the claimed invention to have added microscrubbers to the nonwovens of Gibbs in order to make the wipe of Gibbs have better scrubbing and cleaning ability.  
(2) Response to Argument

Appellant argues that Gibbs does not disclose the claimed limitations of stretch to stop, pleat amplitude and frequency.  However, as set forth above, since Gibbs teaches a material having outer non-elastic layers and an inner elastic layer, the elasticity of the material is necessarily limited by the elastic layer and how that layer is bonded to the non-elastic layer.  The position of the bonds and how much the elastic layer is stretched when the layers are all bonded together determine the stretch, the stretch to stop and the pleat amplitude and frequency and the person of ordinary skill would be able to select these parameters using no more than routine experimentation in order to arrive at a laminate having the desired elasticity, stretch to stop, pleat amplitude and frequency.  The pleat amplitude and frequency is likewise going to be dependent on how much the elastic is stretched and where the bonds are, in that closer bonds will result in more pleats, (higher pleat frequency), but small pleat amplitude.  

Appellant argues Gibbs is drawn to a dry wiper and does not teach the limitation of an oil absorbency of at least 8 grams of oil per gram. However, while Gibbs is drawn to a dust cloth, the material of Gibbs is clearly taught as being oil absorbing and that the materials employed can be selected to increase or improve oil absorbency, (see page 20, lines 3-5 of the specification).  Further, Gibbs clearly teaches that the cloth is oil absorbing and that the materials employed can be selected to increase or improve oil absorbency, (see paragraph 6, lines 28-39) and that the cloth as a whole has a minimum of 400% oil absorbency. Example 4 has an oil absorbency of over 500%.  Further, since example 8 is also drawn to a nonwoven material, (DOODLEDUSTER), known to be formed from polymeric fibers including polyester and polypropylene, and since example 8 forms a portion of the disclosure of Gibbs, the person of ordinary skill in the art seeking to form a material having a higher oil absorbency would have expected that using particular materials of example 8 would lead to more oil absorbency.   Note that DOODLEDUSTER is not an unknown material but a known commercially available product and that one of ordinary skill would have seen that employing particular types of fibers and 
Additionally, with regard to the basis weight ratio, while Gibbs does not teach a basis weight ratio, (ratio of gathered to flat nonwoven), since Gibbs teaches basis weights which encompass those disclosed in the specification, and since Gibbs teaches forming the gathers in order to improve the bulk and cleaning abilities of the structure, (see col. 3, lines 3-19), it would have been obvious to have selected the degree of bonding and degree of stretch which 
Appellant argues that there is no reason set forth why the nonwoven of Gibbs would be replaced with a film.  However, Morman teaches that both films and nonwovens can be used as the central layer of a structure comprising an elastic core layer and outer gathered layers and therefore the substitution of a known equivalent material for the same purpose in the same or similar structure would have been obvious to one of ordinary skill in the art depending on what materials were available, reasons of economy, whether a more or less porous structure was desired, whether a heavier or lighter structure was desired, whether a more or less bulky material was desired, etc. 
With regard to claim 22, Appellant advances the same arguments as are set forth with regard to claim 1.  These arguments are answered above.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        
Conferees:
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789  
                                                                                                                                                                                                      /CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an